a writ of habeas corpus is not available to prisoners who have completed
                the sentence imposed by the judgment of conviction and are no longer in
                custody. 2 See Nev. Const. art. 6, § 6G); NRS 34.724(1); Jackson v. State,
                115 Nev. 21, 23, 973 P.2d 241, 242 (1999). Therefore, we conclude that the
                district court did not err in denying the motion, and we
                            ORDER the judgment of the district court AFFIRMED.




                               debt            J.
                Pickering (4          -411                 Saitta


                cc:   Hon. Michelle Leavitt, District Judge
                      Neill Samuell
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                      2It does not appear that appellant's claims fit within the scope of a
                petition for a writ of coram nobis. See Trujillo v. State, 129 Nev.   ,
                310 P.3d 594, 601 (2013).


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A